    Case 1:19-cv-08782-RMB Document 1 Filed 03/20/19 Page 1 of 12 PageID: 1



2O1gVOOO25/SUE/Ik
CRAIG CARPENITO
United States Attorney
By: SHIRLEY U. EMEHELU
Assistant United States Attorney
97O Broad Street, Suite 7O0
Newark, New Jersey 07102
Te1: (973) 353-6024
Shirley. Emehelu@usdoj. gov


                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

 UNITED STATES OF. AMERICA,                         Hon.

                            Plaintiff,              Civil Action No. 19-

               v                                    VERIFIED COMPLAINT
                                                    FOR FORFEITURE INREM
 $64,000.00 IN UNITED STATES
 CURRENCY,

                     Defendant in rem-



       Plaintiff, United States of America, by its attorney, Craig Carpenito, United

States Attorney for the District of New Jersey (by Shirley U. Emehelu, Assistant

United States Attorney), brings this Verified Complaint and alleges as follows in

accordance with Rule G(2) of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions, Federal Rules of Civil Procedure.

                              NATURE OF THE ACTION

       1.     This is an action to forfeit to the United States of America

("Plaintiff') a total of $64,000.00 in United States currency pursuant to

21 U.S.C. S 881(a)(6), which, in relevant part, subjects to forfeiture all moneys

that were furnished or intended to be furnished by any person in exchange for
   Case 1:19-cv-08782-RMB Document 1 Filed 03/20/19 Page 2 of 12 PageID: 2



a controlled substance or listed chemical in violation of Title 21, Subchapter I,

ofthe United States Code, all proceeds traceable to such an exchange, and all
moneys used or intended to be used to faciiitate any violation of Title 21,

Subchapter 1, of the United States Code.

                           THE DEFENDANT IJVRETf

     2.     The defendant property consists of a total of $64,000.00 in United

States currency (the "Defendant in ren!' or the "defendant proper!/'), seized by

the United States Drug Enforcement Administration ("DEA")     ald    the

Gloucester County Prosecutor's Office ("GCPO") (collective1y, "law

enforcement"), during a motor vehicle stop conducted on or about October 17,

2018, in Clarksboro, New Jersey. The defendant property was seized from a

black 2018 Ford sports utility vehicle fSUV"), Pennslyvania license plate

number JMB 7695.

                          JURISDICTION AND VENUE

     3.     This Court has subject matter jurisdiction over this action

pursuant to 28 U.S.C.   SS 1345   and 1355(a).

     4.     Venue is proper in this District pursuant to 28 U.S.C.

S 1355(bX1)(A), because the acts or omissions giving rise to the forfeiture

occurred in the District of New Jersey, and pursuant to 28 U.S.C. S 1395(b),

because the defendant property is located in the District ofNew Jersey.

     5.     The defendant property is currently in the custody of the United

States Marshals Service for the District of New Jersey.



                                         a
      Case 1:19-cv-08782-RMB Document 1 Filed 03/20/19 Page 3 of 12 PageID: 3



       6.       Plaintiff requests that upon the hling of this Complaint, the Clerk

issue an arrest warrant in rem pursuant to 28 U.S.C. $ 1355(b) and

Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or Maritime Claims and

Asset Forfeiture Actions. Plaintiff will cause the arrest warrant in rem to be

executed upon the defendant property and the Court will thereby acquire in

rem   jurisdiction over such property.

                              BASIS FOR F.ORFEITURE

       7.       The defendant property is subject to forfeiture pursuant to

21 U.S.C.   S   881(a)(6) because   it constitutes money furnished or intended to be
furnished in exchange for a controlled substance or represents proceeds

traceable to an exchange for a controlled substance, in violation of 21 U.S.C.

$ 801, ef. seq., or was used or intended to be used to facilitate such a violation.

                                          FACTS

       8.       Beginning in or about October 2018, DEA in conjunction with the

GCPO conducted an investigation into the drug trafficking activities of David

RIVERA-ORTIZ ("RIVERA-ORTIZ") and his organization.

The Confidential Source Communicates with an Individual
Believed to be RWERA-ORTIZ Who is Interested in
Purchasing Two Kilograms of Cocaine

       9.       On or about October    3,2ola, a confidential source   ("CS-1")

advised DEA that CS-1 recently had a telephone conversation with an

individual ("Individual-   1") who had an associate   ("lndividual-2"), later identilied

as RIVERA-ORTIZ, who was interested in purchasing two kilograms of cocaine.
   Case 1:19-cv-08782-RMB Document 1 Filed 03/20/19 Page 4 of 12 PageID: 4



During the call, Individual- 1 and CS-1 agreed that the purchase price for the

two kilograms of cocaine would be $64,000.00.

     10.    Later that day, on or about October 3,2018, CS-1 telephoned

Individual-2, believed to be RIVERA-ORTIZ. During this    ca11,   CS-1 informed

RIVERA-ORTIZ tl:rat CS-1 had product (i.e., cocaine) available for   sa1e.

RIVERA-ORTIZ agreed to meet with CS-1 at a location to be designated by CS-1

for the purchase of the cocaine.

     11.    On or about October    16,2ola, CS-1   engaged in text message

communications with Individual-2, believed to be RIVERA-ORTIZ, during which

CS-l asked RIVERA-ORTIZ rf he was ready to meet the following day, on or
about October 17,2OlB, to which RIVERA-ORTIZ responded in the affirmative.

CS- 1 provided RIVERA-ORTIZ with. the address of a convenience store         in

Paulsboro, New Jersey (the "Convenience Store") as their meeting location.

     12.    Later that day, on or about October 16,2018, CS-1 called

Individual-2, believed to be RIVERA-ORTIZ. During this telephone

conversation, RIVERA-ORTIZ conftmed that he knew that the price for two

kilograms of cocaine would be $32,OO0.O0 per kilogram (i.e., a total of

$64,000.00 for two kilograms).

     13.    The following day, on or about October 17,2018, CS-1       ca-11ed


Individual-2, believed to be RIVERA-ORTIZ, and asked RIVERA-ORTIZ to

describe the type of vehicle that he would be driving to their meeting that day.

RIVERA-ORTIZ inforrned CS- 1 that he would be in a black Ford.




                                       -4-
   Case 1:19-cv-08782-RMB Document 1 Filed 03/20/19 Page 5 of 12 PageID: 5



     14.      Individual-2, believed to be RIVERA -ORTIZ, texted CS-1 when he

arrived at the Convenience Store location, and informed CS-1 that he was

waiting for CS-1 there. CS-1 then texted RIVERA-ORTIZ the address of a rest

stop off of I-295 in Paulsboro, New Jersey (the "Rest Stop") as the location for

their in-person meeting. RIVERA-ORTIZ later responded by text message

stating, inter a1ia, that he was at the Rest Stop with his nephew, in a large

black car. RIVERA-ORTIZ further texted that he was wearing a red hat. CS-1

responded by texting RIVERA-ORTIZ that CS-1's nephew who, in reality, was

another confidential source ("CS-2"), was in a truck.

CS's Meetine with RWERA-ORTIZ at the
New Jersey ReS! Slep

     15.      At approximately 6:00 p.m., 1aw enforcement established

surveillance in the area of the Rest Stop, the pre-determined meeting location

established by CS-1 and RIVERA-ORTIZ.

     16.      Shortly thereafter, CS-2
                                         -   whom law enforcement had equipped

with concealed audio and audio-video recording and transmitting devices
                                                                            -
departed the Convenience Store location en route to the Rest Stop location to

meet with Individual-2, later identified as RIVERA- ORTIZ.

     17   .   Law enforcement officers followed CS-2 to the Rest Stop location.

Once at the meet location, CS-2, at law enforcement's direction, parked CS-2's

vehicle in a specific parking spot. Concealed in and around the Rest Stop were

additional law enforcement agents and officers conducting surveillance ofthe

meeting.
    Case 1:19-cv-08782-RMB Document 1 Filed 03/20/19 Page 6 of 12 PageID: 6



      18.   At approximately 6:30 p.m., 1aw enforcement observed a black SUV

(the "Black SUW), {itting the vehicle description previously provided to CS-1 by

Individual-2 (believed to be RIVERA -ORfIZl,   pu11   into the parking lot of the

Rest Stop and park several spaces away from law enforcement's position.

Shortly thereafter, a male wearing a red hat       the same color hat that
                                               -
Individual-2 (likely RIVERA-ORTIZ) had told CS-1 he would be wearing
                                                                             -
walked away from the area of the parked Black SUV and entered the Rest Stop

center. Additional law enforcement officers were inside the Rest Stop center

conducting surveillance.

      19.   At approximately 6:37 p.m., 1aw enforcement observed the male in

the red hat, later identified as RIVERA-ORTIZ, standing outside the Rest Stop

center. CS-2 exited CS-2's vehicle, had a brief conversation with RIVERA-

ORTIZ, and then they walked over to the parked Black SUV and entered the

vehicle.

     20.    Inside the Black SUV, RIVERA-ORTIZ arrd CS-2 sat in the rear

passenger area. A second male, iater identihed as Jimmy SANCHEZ NEGRON

("SANCHEZ NEGRON"), sat in the driver's seat. Law enforcement overheard,

via the transmitting device, CS-2 having a narcotics-related conversation with

the two ma1es. CS-2 stated, in sum and substance, that CS-2 had "fishscale,"

meaning high-quality, potent cocaine. RIVERA-ORTIZ retrieved a lunch box-

type container (the "Lunch Box") from the far rear ofthe vehicie, opened it, and

displayed a large amount of U.S. currency to CS-2. Law enforcement

overheard, via the transmitting device, CS-2 counting the U.S. currency. The

                                      -6-
   Case 1:19-cv-08782-RMB Document 1 Filed 03/20/19 Page 7 of 12 PageID: 7



U.S. currency was bundled into stacks and secured with mbber bands. One of

these bundles of U.S. currency was wrapped with green cellophane. CS-2

returned the U.S. currency to the Lunch Box, zipped it closed, and placed it on

the floor of the vehicle. CS then toid RIVERA-ORTIZ to fo1low CS-2 to a

separate location to retrieve the cocaine.

      21.       At approximately 6:41 p.m., 1aw enforcement observed CS-2 exit

the Black SUV and return to CS-2's vehicle. A few minutes later, CS-2

departed the Rest Stop parking lot. The B1ack SUV followed CS-2's vehicle out

of the parking 1ot and turned onto Berkley Road.

Motor Vehicle Sto of the Black SIIV

     22.     At approximately 6:47 p.m., 1aw enforcement executed a motor

vehicle stop on the Black SUV on Berkley Road in Clarksboro, New Jersey. The

Black SUV        a black Ford SUV       had a Pennsylvania license plate number
            -                       -
JMB 7695. Law enforcement observed two individuals inside the Black SUV,

as well as a stack of U.S. currency, wrapped in cellophane, in plain view on the

rear seat of the vehicle.

     23.     The two individuals, one of whom did not speak English, were

identi{ied as RIVERA-ORTIZ and SANCHEZ NEGRON. A law enforcement

ofhcer arrived at the scene to serve as an interpreter.

     24.        SANCHEZ NEGRON spoke with law enforcement, explaining that

his friend (RIVERA-ORTIZ) called him earlier that day and asked for a ride from

Harrisburg, Pennsylvania to an unspecified location in New Jersey. SANCHEZ

NEGRON stated that when they arrived at the Rest Stop in New Jersey, they

                                            .7
   Case 1:19-cv-08782-RMB Document 1 Filed 03/20/19 Page 8 of 12 PageID: 8



got gas and intended to return to Harrisburg immediately. However, at the

time of the motor vehicle stop, SANCHEZ NEGRON and RIVERA ORTIZ were

travelling in the opposition direction of Harrisburg, Pennsylvania.

     25.     In speaking with law enforcement, SANCHEZ NEGRON denied

meeting anyone at the Rest Stop. He stated that he and RIVERA-ORTIZ simply

got gasoline there. However, law enforcement surveilling the Rest Stop did not

observe the Black SUV get any gas.

K-9 Sniff/Search of Blac k SIIV and Certification/
Recertifica tion Historv of K-9

     26.     An open air K-9 sniff/search was conducted on the Black SUV by

1aw enforcement and   their K-9, "Kilo," ("K-9 Kilo" or "the K-9"), which resulted

in a positive result for the presence of narcotics.

     27.     K-9 Kilo was certified in narcotics detection on or about

December 12,2014 at the Atlantic County John "Sonny'' Burke K-9 Academy

(the "Atlantic County K-9 Academy'') scent class. The course of study for

narcotic detection involved introducing the K-9 to target odors, which included

the odor of marijuana, hashish, cocaine, crack cocaine, heroin, ecstasy, and

methamphetamine. K-9 Kilo proved to be reliable in locating these narcotic

substances as a result ofthe intense training received. During the course of

this training, K-9 Kilo and his handler, Sergeant Robostello, performed more

than approximately 250 searches for the above-listed substances. K-9 Kilo

displayed a positive indication on these searches, either by scratching or biting

at the source of the narcotics odor. Items such as dog food, iiquid soap, bacon,

saran wrap, parmesan cheese, coffee, duct tape, oil, and car scents        all
                                                                       -
                                         -8-
   Case 1:19-cv-08782-RMB Document 1 Filed 03/20/19 Page 9 of 12 PageID: 9



masking agents commonly used by narcotics traffickers            were used to
                                                             -
distract the K-9. The masking agents did not inhibit the K-9 from locating the

narcotics odor or from exhibiting a positive indication. Subsequently, K-9 Kilo

was trained to detect the odor of a controlled dangerous substance on

currency. Among other things, K-9 Kilo was trained to distinguish between

uncirculated currency and currency that was recently commingled with one of

the approximately seven controlled substances K-9 Kilo is trained to detect.

     28.    Since his certification rn 2O14, K-9 Kilo has completed

recertilications and evaluations on a monthly basis. He also is trained on

narcotic detection weekly. Prior to his deployment on October       17   , 2Ol8 to

conduct an exterior sniff of the Black SUV, K-9 Kilo had last been recertilied on

or about October   11   , 20 18, upon K-9 Kilo's successful completion of narcotics

detection training at the Atlantic Count5r K-9 Academy.

Law Enforcement Search of the Black SIIV

     29.    After K-9 Kilo alerted to the odor of an illegal substance inside the

Black SUV on October 17,2018,law enforcement searched the vehicle. During

the vehicle search, law enforcement observed a large sum of U.S. currency

located inside the green Lunch Box in the rear compartment of the vehicle,

along with a bundle of U.S. currency wrapped in green cellophane that was in

plain view on the rear seat of the vehicle. The U.S. currency was seized by          1aw

enforcement officers under the suspicion that it constituted proceeds from drug

trafficking, or money intended to be furnished for a controlled substance.



                                          -9-
  Case 1:19-cv-08782-RMB Document 1 Filed 03/20/19 Page 10 of 12 PageID: 10



      30.    Additionally, during the vehicle search, law enforcement recovered

a Springfield XD handgun, and observed a trace amount of marijuana on the

front floorboards and center console area.

      31.    RIVERA-ORTIZ and SANCHEZ NEGRON were transported for

processing by members of the GCPO. RIVERA-ORTIZ was charged with

Possession of a Weapon for Unlawful Purpose, in violation of N.J. Stat. 2C:39-

44, and Unlawful Possession of a Weapon-Handgun, in violation of N.J. Stat.

2C:39-5B(1). SANCHEZ NEGRON was not charged.

U.S. Currencv Seized From the Black SIIV

     32.     Law enforcement subsequently counted the U.S. currency seized

from the Biack SUV on October 17,2Ol8 (i.e., the defendant property). The

single bundle of U.S. currency wrapped in green cellophane was counted first

and amounted to $4,000.00. The remaining U.S. currency was counted and

totaled $60,000.00. Thus, the total amount of U.S. currency seized from the

Black SUV was $64,oo0.00.

                           CLAIM FOR FORFEITURE

      33.    The allegations contained in paragraphs 1 through 32 of this

Verified Complaint for Forfeiture In Rem are incorporated herein as if set forth

at length.

      34.    Based on the facts presented above, there is probable cause to

believe that the defendant property was furnished or intended to be furnished

in exchange for a controlled substance or is proceeds traceabie to such an

exchange, or was used or intended to be used to facilitate a violation of

                                      -10-
  Case 1:19-cv-08782-RMB Document 1 Filed 03/20/19 Page 11 of 12 PageID: 11



Titie 21, Subchapter 1, of the United States Code, and is therefore forfeitable to

the United States pursuant to 21 U.S.C.   S   881(a)(6).

      WHEREFORE, Plaintiff requests that the Clerk of the Court issue a

warrant for arrest in rem for the defendant property; that notice of this action

be given to all persons who reasonably appear to be potential claimants to the

defendant property; that the defendant property be forfeited and condemned to

the United States of America; that Plaintiff be awarded its costs and

disbursements in this action; and that the Court award such other and further

relief as it deems proper and just.

Dated: March 20,2OI9

                                              CRAIG CARPENITO
                                              United States Attorney

                                              s/ Shirlelt U. Emehelu
                                              By: SHIRLEY U. EMEHELU
                                              Assistant United States Attorney




                                       -11-
  Case 1:19-cv-08782-RMB Document 1 Filed 03/20/19 Page 12 of 12 PageID: 12



                               VERIFICATION


STATE OF NEW JERSEY                   )
                                          ss.:
COUNTY OF ESSEX                       )


      I, Evan J. Levario, hereby verify and declare under penalty of perjury that

I am a Special Agent with the Drug Enforcement Administration, that I have

read the foregoing Verified Complaint for Forfeiture In Rem and know the

contents thereof, and that the matters contained in the Verified Complaint are

true to my own knowledge, except that, as to those matters herein stated to be

alleged on information and belief, I believe them to be true.

      The sources of my knowledge and the grounds of my belief include the

ofhcial fi1es and records of the United States, information supplied to me by

other law enforcement officers, and my own investigation of this case.

      I hereby verifr and declare under penalty of perjury that the foregoing is

true and correct.

                                                                3'z r-   zo,g
                                      Evan J. l,evario
                                      Special Agent
                                      Drug Enforcement Administration


Sworn to and subscribed before -. tt l" lt*\
dara{ March, 2019, at Newark, New Jersey:


       I        )lvUN,/r-z
Jaclyn yrwas
Atto e at-Law of       State of New Jersey
                      Case 1:19-cv-08782-RMB Document 1-1 Filed 03/20/19 Page 1 of 2 PageID: 13
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    $64,000.00 in United States Currency

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
AUSA Shirley U. Emehelu, United States Attorney's Office, 970 Broad
Street, 7th Fl., Newark, N.J. 07102; shirley.emehelu@usdoj.gov;
973-353-6024

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1      Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           21 U.S.C. § 881(a)(6)
VI. CAUSE OF ACTION Brief description of cause:
                                           Forfeiture of property related to a controlled substances violation
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
                                                                        /s/ Shirley U. Emehelu
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
                    Case 1:19-cv-08782-RMB Document 1-1 Filed 03/20/19 Page 2 of 2 PageID: 14
JS 44 Reverse (Rev. 06/17)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
  Case 1:19-cv-08782-RMB Document 1-2 Filed 03/20/19 Page 1 of 2 PageID: 15



2019V00025/SUE/fk
CRAIG CARPENITO
UNITED STATES ATTORNEY
BY: SHIRLEY U. EMEHELU
ASSISTANT UNITED STATES ATTORNEYS
970 BROAD STREET, SUITE 700
NEWARK, NEW JERSEY 07102
TEL: (973) 353-6024
Shirley.emehelu@usdoj.gov


                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,                  :     Hon.

                         Plaintiff,         :     Civil Action No. 19-

               v.                           :
                                                  WARRANT FOR
 $64,000.00 IN UNITED STATES                :     ARREST IN REM
 CURRENCY

                    Defendant in rem.

 TO ANY OFFICER OF THE UNITED STATES DEPARTMENT OF JUSTICE,
  THE DRUG ENFORCEMENT ADMINISTRATION, AND/OR ANY OTHER
         DULY AUTHORIZED LAW ENFORCEMENT OFFICER:


       WHEREAS, a Verified Complaint for Forfeiture in Rem has been filed on
March 20, 2019, in the United States District Court for the District of New
Jersey, alleging that the defendant property, namely $64,000.00 in United
States currency, is subject to seizure and forfeiture to the United States for the
reasons set forth in the Complaint;
       WHEREAS, the defendant property is currently in the possession,
custody, or control of the United States;
       WHEREAS, in these circumstances, Rule G(3)(b)(i) of the Supplemental
Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, Federal
  Case 1:19-cv-08782-RMB Document 1-2 Filed 03/20/19 Page 2 of 2 PageID: 16




Rules of Civil Procedure (the “Supplemental Rules”), directs the Clerk of the
Court to issue a Warrant for Arrest in Rem for the defendant property; and
      WHEREAS, Rule G(3)(c)(i) of the Supplemental Rules provides that the
Warrant for Arrest in Rem must be delivered to a person or organization
authorized to execute it, who may be an agent with the United States
Department of Justice or any other United States officer or employee; someone
under contract with the United States; or someone specially appointed by the
court for that purpose.
      YOU ARE, THEREFORE, HEREBY COMMANDED to take such steps as
are necessary to arrest and detain the defendant property, including, if
appropriate, serving a copy of this warrant on the custodian in whose
possession, custody, or control the property is currently found; and
      YOU ARE FURTHER COMMANDED to use whatever means may be
appropriate to protect and maintain the defendant property in your custody
until further order of this Court.
      IN WITNESS WHEREOF, I, the Clerk of the United States District Court
for the District of New Jersey, have caused the foregoing Warrant for Arrest In
Rem to be issued pursuant to Rule G(3)(b)(i) of the Supplemental Rules.



Dated:
                                      Clerk of the Court



                                By:
                                      Deputy Clerk




                                       -2-
